Citation Nr: 0316094	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  94-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for arthritis of the 
ankles and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas which denied service 
connection for the disabilities at issue.  In March 2000. a 
hearing was held before a hearing officer at the RO.  In 
April 2000 the veteran withdrew a request for a hearing 
before a Veterans Law Judge.  In April 2001 the Board 
remanded the case to the RO.


FINDINGS OF FACT

1.  Migraine headaches were not manifested in service, and it 
is not shown that any current migraine headache disorder is 
related to service.

2.  Arthritis of the ankles and feet was not manifested in 
service or to a compensable degree in the first postservice 
year, and there is no competent evidence relating such 
disability to the veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Service connection for arthritis of the ankles and feet 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Here, the mandates of the VCAA and implementing regulations 
are met.  Although the RO initially denied the claims as not 
well-grounded, they have since been adjudicated on the 
merits.  (See February 2003 supplemental statement of the 
case (SSOC)).  In April 2001 the Board advised the veteran of 
the VCAA.  In August 2001 he was again informed of the VCAA, 
of what was needed to establish entitlement to the benefits 
sought, and of what evidence he would need to submit to 
prevail in his claims.  The February 2003 SSOC also advised 
him of 38 C.F.R. § 3.159, as to his and VA's respective 
responsibilities in evidentiary development of claims.  See 
generally Quartuccio, supra.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, and voluminous postservice 
private and VA medical records.  The veteran has not 
identified any pertinent records that remain outstanding.  VA 
examinations have been conducted.  The "duty to assist" is 
met.

Factual Background

The veteran's service medical records, including various 
treatment records, an April 1966 enlistment examination 
report, and an August 1968 separation examination report, 
make no mention of complaint of, or treatment for, migraine 
headaches or arthritis of the lower extremities.  In April 
1967 the veteran was treated for a forehead laceration 
resulting from running into a wall.  Sutures were applied, 
and removed a week later.  No further treatment was afforded 
the veteran for his forehead wound after the April 1967 
suture removal.  On examination for separation from service, 
neurologic and lower extremities evaluations were both 
normal.  

On October 1975 VA examination the veteran complained of 
headaches.  An X-ray skull series was normal.  Neurological 
evaluation and evaluation of the head were normal.  The 
diagnoses included no residuals of head injury.  The veteran 
also reported he could not wear boots because his ankles 
blistered.  Musculoskeletal examination revealed only flat 
feet.  An X-ray of the left foot revealed pes planus, but was 
otherwise normal.  Neither headaches nor arthritis was 
diagnosed.

On November 1983 VA admission the diagnosis was temporal 
headaches, probably tension in origin.  

A June 1991 VA Medical Certificate includes a diagnosis of 
degenerative joint disease (DJD) of the left ankle.  A July 
1991 VA X-ray report reveals that left ankle films were 
negative.  

On May 1993 VA orthopedic examination left ankle sprain and 
cellulitis was diagnosed.  Left ankle X-rays were normal.  

A September 1993 VA progress note indicates that the veteran 
complained of left ankle pain since September 1991, and of 
frontal headaches since sustaining a 1966 head injury.  

A May 1995 private medical record shows that left ankle X-
rays were normal.  An October 1996 VA consultation sheet 
shows that ankle pain, questionable etiology was diagnosed.  

A June 1997 VA progress note shows that the veteran 
complained of left ankle pain.  DJD, ankle was diagnosed.  

On December 1998 VA brain and spinal cord examination the 
veteran gave a history of a head injury in service.  He did 
not report it, as no one would pay attention.  Migraine 
headaches was diagnosed.  The examiner opined that the 
migraine headache disorder was not related to a forehead 
injury in service.

A May 1999 VA nurse practitioner's note indicates that X-rays 
showed minor DJD of the foot and ankle small joints.  A May 
1999 VA left foot and ankle X-ray report shows a diagnosis of 
minor abnormality, minor DJD of the small joints of the foot 
and ankle.  

On August 1999 VA neurology examination the veteran 
attributed his headaches to being hit on the head several 
times during service and to a head laceration in service.  
Mixed tension-type and vascular headaches was diagnosed.  

At a May 2000 hearing the veteran testified that his 
headaches began after a head injury in service.  He added 
that he did not have headaches prior to this incident, and 
that he twisted his left ankle performing drills in service.  

On September 2002 VA lymphatic disorders examination chronic 
daily headaches was diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis [DJD] may be presumed to have been incurred in 
service if was manifested to a degree of 10 percent or more 
during the first year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Migraine Headaches

The record (private and VA treatment records/evaluation 
reports) reflects that the veteran has variously diagnosed 
headaches, including mixed tension-type, vascular and 
migraines.  It is not in dispute that he now has a headache 
disorder.  A headache disorder was not diagnosed in service.  
Consequently, service connection on the basis that a chronic 
headache disorder became manifest during service and has 
continued since is not warranted.  

Service connection for a headache disorder may still be 
established if competent evidence shows that the current 
headache disorder is related to service or an event therein.  
However, in December 1998 a VA physician specifically opined 
that the veteran's migraine headache disorder was not related 
to a forehead injury in service.  There is no competent 
evidence to the contrary.  

The preponderance of the evidence is against a finding that 
the veteran's headache disorder is related to service.  See 
Hickson, supra.  As a layperson, he is not competent to 
establish by his own opinion that his headache disorder is 
service related.  Consequently, the claim must be denied.

Arthritis of the Ankles and Feet

On May 1999 VA X-ray examination some minor DJD of the small 
joints of the left foot and ankle was observed.  Though other 
X-ray reports on file show negative X-ray findings, the 
record reasonably establishes that the veteran has DJD of the 
left foot and ankle.  However, service medical records are 
negative regarding DJD of the lower extremities.  Arthritis 
of either the ankles or feet was not diagnosed in service.  
DJD of the left ankle was first diagnosed in 1991, 
approximately 23 years following the veteran's separation 
from service.  There is no evidence that it was manifested in 
the first postservice year.  Hence, service connection on a 
presumptive basis is not warranted.  

Finally, there is no medical record/opinion relating any 
lower extremity arthritis to service.  Consequently, service 
connection for arthritis of the feet and ankles is not 
warranted.  The Board has considered whether the veteran 
should be afforded a VA examination to determine whether he 
has arthritis of the ankles and feet which is related to 
service.  In the absence of a diagnosis of such a disorder in 
service, or of any mention of a causative event (arthritis- 
causing injury) in service, and considering the very 
extensive interval of time (more than 23 years) between 
service and the initial diagnosis of left ankle DJD and 
noting that there was no mention of service or events therein 
when arthritis was diagnosed, the Board finds that there is 
no reasonable possibility that a VA examination would provide 
information that would substantiate the veteran's claim.  The 
Federal Circuit has determined that a prolonged lapse of time 
between service and the diagnosis of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
As a layperson, the veteran is not competent to establish by 
his own opinion that his left ankle/foot arthritis is service 
related.  See Espiritu, supra; Grivois v. Brown, 6 Vet. App. 
136 (1994).  

The preponderance of the evidence is against a finding that 
the veteran's arthritis of the ankles and feet is related to 
service.  See Hickson, supra.  Consequently, the claim must 
be denied.


ORDER

Service connection for migraine headaches is denied.

Service connection for arthritis of the feet and ankles is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

